      6:18-cv-00056-RAW Document 137 Filed in ED/OK on 04/12/20 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF OKLAHOMA
THE CHEROKEE NATION,                                     )
                                                         )
       Plaintiff,                                        )
                                                         )
vs.                                                      )
                                                         )
MCKESSON CORPORATION;                                    )      Case No. 18-cv-00056-RAW )
CARDINAL HEALTH, INC.;                                   )
CARDINAL HEALTH 110, LLC;
AMERISOURCEBERGEN DRUG CORP.; CVS                        )
HEALTH CORPORATION; CVS                                  )
PHARMACY, INC.; OKLAHOMA CVS                             )
PHARMACY, LLC; WALGREENS BOOTS                           )
ALLIANCE, INC.; WALGREEN CO.; WAL-                       )
MART STORES, INC.                                        )
                                                         )
       Defendants.                                       )


               ADDITIONAL NOTICE OF SUPPLEMENTAL AUTHORITY

        Following the parties’ submission of their Joint Status Report (ECF No. 120), Plaintiffs

submitted as a “Notice of Supplemental Authority” an order entered on April 2, 2020 by the U.S.

District Court for the Northern District of California in City and County of San Francisco et al v.

Purdue Pharma L.P. et al, 18-cv-07591-CRB (N.D. Cal.). (ECF No. 126.) Defendants thereafter

submitted a response to that Notice of Supplemental Authority, requesting that it either be stricken

or that they be permitted to file a brief response. (ECF No. 130.)

        If the Court does not strike Plaintiffs’ Notice of Supplemental Authority, Defendants

hereby submit this additional notice to apprise the Court that the U.S. District Court for the

Northern District of California has now issued an order (attached as Exhibit A) granting

defendants’ request for reconsideration of its April 2 order.
6:18-cv-00056-RAW Document 137 Filed in ED/OK on 04/12/20 Page 2 of 6



  Respectfully submitted,

                                     s/Stuart D. Campbell
                                     Stuart D. Campbell, OBA #11246
                                     Kaylee Davis-Maddy, OBA #31534
                                     DOERNER, SAUNDERS, DANIEL &
                                     ANDERSON, LLP
                                     700 Williams Center Tower II
                                     Two West Second Street
                                     Tulsa, OK 74103-3522
                                     Telephone: 9198-582-1211
                                     Facsimile: 918-591-5360
                                     scampbell@dsda.com
                                     kmaddy@dsda.com

                                     Timothy C. Hester (admitted PHV)
                                     Emily Rae Woods (admitted PHV)
                                     Alexander N. Ely (admitted PHV)
                                     COVINGTON & BURLING LLP
                                     One CityCenter
                                     850 Tenth Street NW
                                     Washington, DC 20001
                                     (202) 662-6000
                                     (202)-662-6291 Facsimile
                                     thester@cov.com
                                     rwoods@cov.com
                                     aely@cov.com

                                     ATTORNEYS FOR DEFENDANT
                                     MCKESSON CORPORATION



                                     s/ Ryan A. Ray
                                     Ryan A. Ray, OBA #22281
                                     NORMAN WOHLGEMUTH CHANDLER
                                     JETER BARNETT & RAY, P.C.
                                     401 S. Boston Ave.
                                     2900 Mid-Continent Tower
                                     Tulsa, Oklahoma 74103
                                     Telephone: (918) 583-7571
                                     Facsimile: (918) 584-7846
                                     rar@nwcjlaw.com

                                     Emily Renshaw Pistilli (admitted PHV)
                                     William F. Hawkins (admitted PHV)
                                     WILLIAMS & CONNOLLY LLP
6:18-cv-00056-RAW Document 137 Filed in ED/OK on 04/12/20 Page 3 of 6



                                     725 Twelfth Street, N.W.
                                     Washington, DC 20005
                                     Telephone: (202) 434-5000
                                     Facsimile: (202) 434-5029

                                     ATTORNEYS FOR DEFENDANT
                                     CARDINAL HEALTH, INC.


                                     s/Susan E. Huntsman
                                     D. Michael McBride III, OBA #15431
                                     Susan E. Huntsman, OBA #18401
                                     CROWE & DUNLEVY
                                     A PROFESSIONAL CORPORATION
                                     500 Kennedy Building
                                     321 South Boston Avenue
                                     Tulsa, OK 74103-3313
                                     Telephone: (918) 592-9800
                                     Facsimile: (918) 592-9801
                                     mike.mcbride@crowedunlevy.com
                                     susan.huntsman@crowedunlevy.com

                                     Robert A. Nicholas (admitted PHV)
                                     Shannon E. McClure (admitted PHV)
                                     REED SMITH LLP
                                     Three Logan Square
                                     1717 Arch Street, Suite 3100
                                     Philadelphia, PA 19103
                                     Telephone: (215) 851-8100
                                     Facsimile: (215) 851-1420
                                     nicholas@reedsmith.com
                                     smcclure@reedsmith.com

                                     Stan Perry (admitted PHV)
                                     REED SMITH LLP
                                     811 Main Street, Suite 1700
                                     Houston, TX 77002-6110
                                     Telephone: (713) 469-3800
                                     Facsimile: (713) 469-3899
                                     sperry@reedsmith.com

                                     ATTORNEYS FOR DEFENDANT
                                     AMERISOURCEBERGEN DRUG
                                     CORPORATION
6:18-cv-00056-RAW Document 137 Filed in ED/OK on 04/12/20 Page 4 of 6



                                     s/G. Calvin Sharpe
                                     G. Calvin Sharpe, OBA # 11702
                                     Amy D. White, OBA # 19255
                                     PHILLIPS MURRAH P.C.
                                     Corporate Tower, Thirteenth Floor
                                     101 North Robinson Avenue
                                     Oklahoma City, Oklahoma 73102
                                     Telephone: (405) 235-4100
                                     Facsimile: (405) 235-4133
                                     gcsharpe@phillipsmurrah.com
                                     adwhite@phillipsmurrah.com

                                     Conor B. O’Croinin
                                     ZUCKERMAN SPAEDER LLP
                                     100 East Pratt Street, Suite 2440
                                     Baltimore, MD 21202-1031
                                     Telephone: (410) 949-1160
                                     cocroinin@zuckerman.com

                                     Eric R. Delinsky
                                     Alexandra W. Miller (PHV forthcoming)
                                     Paul Hynes
                                     ZUCKERMAN SPAEDER LLP
                                     1800 M Street
                                     Suite 1000
                                     Washington DC 20036
                                     Telephone: (202) 778-1800
                                     edelinsky@zuckerman.com
                                     phynes@zuckerman.com

                                     ATTORNEYS FOR DEFENDANTS
                                     CVS HEALTH CORPORATION;
                                     CVS PHARMACY, INC.; AND
                                     OKLAHOMA CVS PHARMACY, L.L.C.


                                     s/Steven E. Holden
                                     Steven E. Holden, OBA #4289
                                     Caleb S. McKee, OBA #32066
                                     HOLDEN LITIGATION, Holden, P.C.
                                     15 East 5th Street, Suite 3900
                                     Tulsa, OK 74103
                                     Telephone: 918-295-8888
                                     Facsimile: 918-295-8889
                                     SteveHolden@HoldenLitigation.com
                                     CalebMcKee@HoldenLitigation.com
6:18-cv-00056-RAW Document 137 Filed in ED/OK on 04/12/20 Page 5 of 6



                                     Steven E. Derringer (admitted PHV)
                                     Kaspar Stoffelmayr (admitted PHV)
                                     BARTLIT BECK, LLP
                                     54 W. Hubbard St., Suite 300
                                     Chicago, IL 60654
                                     Telephone: (312) 494-4400
                                     Steven.Derringer@bartlitbeck.com
                                     Kaspar.Stoffelmayr@bartlitbeck.com

                                     Alex J. Harris(admitted PHV)
                                     BARTLIT BECK, LLP
                                     1801 Wewatta St.
                                     Denver, CO 80202
                                     Telephone: (303) 592-3100
                                     Alex.Harris@bartlitbeck.com

                                     ATTORNEYS FOR DEFENDANTS
                                     WALGREEN CO. AND WALGREENS
                                     BOOTS ALLIANCE, INC.


                                     s/Amy Sherry Fischer
                                     Larry D. Ottaway, OBA #6816
                                     Amy Sherry Fischer, OBA #16651
                                     Jordyn L. Cartmell, OBA #31043
                                     FOLIART, HUFF, OTTAWAY &
                                     BOTTOM
                                     201 Robert S. Kerr Avenue, 12th Floor
                                     Oklahoma City, Oklahoma 73102
                                     Telephone: (405) 232-4633
                                     Facsimile: (405) 232-3462
                                     larryottaway@oklahomacounsel.com
                                     amyfischer@oklahomacounsel.com
                                     jordyncartmell@oklahomacounsel.com

                                     Jason Varnado
                                     JONES DAY
                                     717 Texas, Suite 3300
                                     Houston, TX 77002
                                     Telephone: (832) 239-3939
                                     Facsimile: (832) 239-3600
                                     E-mail: jvarnado@jonesday.com

                                     Laura Jane Durfee
                                     Andrew J. Junker
                                     JONES DAY
                                     2727 N. Harwood St.
     6:18-cv-00056-RAW Document 137 Filed in ED/OK on 04/12/20 Page 6 of 6



                                                     Dallas, TX 75201
                                                     Phone: (214) 220-3939
                                                     Fax: (214) 969-5150
                                                     E-mail: ldurfee@jonesday.com
                                                     E-mail: ajunker@jonesday.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     WALMART INC.

                                CERTIFICATE OF SERVICE

       I hereby certify that the following parties are being served with a copy of this document on
this April 12, 2020, in accordance with the Federal Rules via CM/ECF or as otherwise indicated
below:

M. Todd Hembree                                      Stephen N. Zack
Chrissi Ross Nimmo                                   Tyler Ulrich
John Young                                           Patricia A. Melville
Washington, DC 20036                                 BOIES SCHILLER FLEXNER, LLP
The Cherokee Nation                                  100 SE 2nd Street, Suite 2800
P.O. Box 948                                         Miami, Florida 33131
Tahlequah, OK 74464

Richard Fields                                       William S. Ohlemeyer
FIELDS LAW PLLC                                      BOIES SCHILLER FLEXNER, LLP
2000 Massachusetts Ave.                              333 Main Street
Washington, DC 20036                                 Armonk, NY 10504

Frank Sullivan, III
SULLIVAN & SULLIVAN, PLLC
P.O. Box 768, 105 N. Oak
Sallisaw, Oklahoma 74955



                                                     s/Stuart D. Campbell




5334093.1
